I agree to the result arrived *Page 275 
at in this case, but only for the reasons that the petition by the wife shows on its face that it was not the purpose and intent of the insured to make the policy payable to her, although the correct surname of the wife was stated as well as her relationship as wife to the insured; but the petition sets forth that it was the purpose and intent of the insured to make the policy payable to the other individual named in the case, although her name was incorrectly stated.
                      No. 16015. JANUARY 15, 1948.